                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )       Docket No. 3:16-CR-20
                                             )
MARK HAZELWOOD,                              )       Judge Collier
SCOTT WOMBOLD, and                           )
HEATHER JONES                                )

     UNITED STATES’ UNOPPOSED MOTION TO SUSPEND DEADLINES PENDING
     THE COURT’S RESOLUTION OF THE MOTION SEEKING LEAVE TO DISMISS
               REMAINING COUNTS IN THE INDICTMENT [R. 1047]

        Comes now the United States of America, by and through Francis M. Hamilton III,

Acting United States Attorney, and David P. Lewen, Jr., Perry H. Piper, and Brian P. Samuelson,

Assistant United States Attorneys, and hereby moves this Honorable Court to suspend the

remaining deadlines contained in the scheduling orders (R. 1004 and R. 1016). The undersigned

have confirmed that counsel for Hazelwood, Wombold, and Jones do not oppose suspending all

remaining deadlines pending the Court’s resolution of the United States’ Motion Seeking Leave

to Dismiss the Remaining Counts in the Indictment (R. 1047).

        Respectfully submitted, this the 27th day of July, 2021.

                                             FRANCIS M. HAMILTON III
                                             ACTING UNITED STATES ATTORNEY

                                             By: s/David P. Lewen, Jr.
                                             David P. Lewen, Jr., AL Bar # 2658I68L
                                             David.Lewen@usdoj.gov
                                             Perry H. Piper, TN Bar # 013384
                                             Perry.Piper@usdoj.gov
                                             Brian P. Samuelson, AK Bar # 1403015
                                             Brian.Samuelson@usdoj.gov
                                             Assistant United States Attorneys
                                             800 Market Street, Suite 211
                                             Knoxville, Tennessee 37902
                                             (865) 545-4167


                                                 1

Case 3:16-cr-00020-CLC-HBG Document 1048 Filed 07/27/21 Page 1 of 1 PageID #:
                                  24260
